256 F.2d 342
Roberto Martinez HERNANDEZ, Appellant,v.UNITED STATES of America Appellee.
No. 17170.
United States Court of Appeals Fifth Circuit.
June 3, 1958, Rehearing Denied June 26, 1958.

Roberto M. Hernandez, in pro. per.
Russell B. Wine, U.S. Atty., John E. Banks, asst. U.S. Atty., San Antonio, Tex., for appellee.
Before RIVES, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of knowingly and fraudulently receiving or concealing 40 grams of heroin in violation of 21 U.S.C.A. 174.  He admitted that he had been previously convicted of 'a violation of the narcotics and marihuana laws.'  The district court on April 26, 1956, sentenced him to imprisonment for seven years.  In December 1957 he moved to vacate the judgment and sentence under 28 U.S.C.A. 2255.  The district court denied his motion and this appeal followed.


2
His complaints are that he was illegally arrested, that the drug was not under his possession or control, that the evidence was more consistent with his innocence than with his guilt, and that evidence of his prior conviction was erroneously admitted.  None of these maters render the judgment of conviction void or subject to collateral attack under a Section 2255 motion.  The judgment is therefore


3
Affirmed.